In an action, inter alia, to recover on a promissory note, David Cohen, the former attorney for the defendant HWT Associates, Inc., appeals from an order of the Supreme Court, Queens County (Santucci, J.), dated June 11, 1990, which denied his motion pursuant to Judiciary Law § 475 to fix and enforce his attorney’s charging lien.
Ordered that the appeal is dismissed as academic, without costs or disbursements (see, Dunkin’ Donuts v HWT Assocs., 181 AD2d 713 [decided herewith]). Bracken, J. P., Harwood, Lawrence and O’Brien, JJ., concur.